ACCEPTED
                                                                                                                      06-15-00014-CV
                                                                                                            SIXTH COURT OF APPEALS
                                                                                                                 TEXARKANA, TEXAS
                                                                                                                 4/9/2015 12:27:54 PM


                                                NOR
                                                                                                                      DEBBIE AUTREY
                                                                                                                               CLERK
                                                                          T


                                                                                                  RECEIVED IN
                                                                                             6th COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                &REGISTERED LIMITED LIABILITY PARTNERSHIP
                                                                                             4/9/2015 12:27:54 PM
FRED R, NORTON, JR.                                                315 Main Street               DEBBIE  AUTREY
                                                                                                       CORY J. FLOYD
 Board Certified In Tax Law and                                 Post Office Box 1808                 Clerk
 Estate Planning & Probate Law                              Texarkana, Texas 75504-1808
 Texas Board of Legal Specialization
                                                                                                     CAMMY R. KENNEDY
                                                              Telephone: 903.823.1321
MARSHALL C. WOOD                                               Facsimile: 903.8231325
 Board Certified in Personal Injury Trial Law                 www.nottanandwood.coin
 Texas Board of Legal Specialization




                                                               April 9, 2015

         Clerk, 6th District Court of Appeals
         Bi-State Justice Building, No. 20
         100 N. State Line Avenue
         Texarkana, Texas 75501


                      Re:          William H. Scurlock v. John M. Hubbard
                                   Cause No. 06-15-00014-CV; 6th COA, Texas, Texarkana Division

         Dear Madam:

              This letter will serve to advise that my client, Appellant William H. Scurlock,
        intends to file a response and objection to Appellee's Motion for Extension of Time to
        File Appellant's Brief. I would respectfully ask the Court to delay its ruling on said
        Motion until such time as our response has been received and considered by the Court.

              Thank you in advance for your courtesy and assistance with respect to this
        matter. Should you have any questions or concerns, please do not hesitate to contact
        me.

                                                                              Bes- e7r18,
                                                                                       7\



                                                                              Cory . loyd

        cc:   Brent M. Langdon (via email transmission)
              Kyle B. Davis (via email transmission)
        CJF/ri 2079-001



                                                  Solving problems. Seizing opportunities,